Mr. Thomas F. Karam
August 9, 2018








CONFIDENTIAL


August 9, 2018






Mr. Thomas F. Karam    
VIA E-MAIL


Dear Mr. Karam:


Please accept this letter as a personal invitation to join our team and an
official offer of at-will employment as a Senior Vice President and President,
Midstream in our Pittsburgh office, reporting to David L. Porges, Interim
President and Chief Executive Officer. The Board of Directors of the applicable
companies have already elected you to the following positions: Senior Vice
President and President, Midstream of EQT Corporation, President and Chief
Executive Officer of EQT Midstream Services, LLC, and President and Chief
Executive Officer of EQT GP Services, LLC.


Please carefully review the following sections of this letter, as they delineate
the conditions of our offer. This offer is contingent upon the completion of a
mandatory drug screen, and execution and delivery of the Non-Compete Agreement
referenced below. If you have questions about these pre-employment evaluations,
please contact me at 412.553.5712.
 
Base Salary
Your beginning base salary will be $23,076.93, paid bi-weekly. This is
equivalent to $600,000.00 annually. Future adjustments in base salary, if any,
are generally made by the Management Development and Compensation Committee
(“the MDCC”) of the EQT Corporation Board of Directors in conjunction with our
annual performance review process.


Car Allowance
You will be provided a car allowance in the amount of $348.46, paid bi-weekly.
This is equivalent to $9,060 annually, and is intended to cover the annual cost
of acquiring, maintaining and insuring a car.


Short-Term (or Annual) Incentive Compensation
In addition to your base salary, EQT Corporation (“EQT” or “Company”) offers
incentive compensation under the EQT Corporation Executive Short-Term Incentive
Plan (“ESTIP”).


Your 2018 target for the ESTIP will be 75% of the midpoint of your position,
prorated based on full months worked during the calendar year in which you were
hired.  For calculation purposes, the proration will begin on the first calendar
day of the first full month following your hire date. Your ESTIP target for
future years will be established by the MDCC.




EQT Corporation | EQT Plaza | 625 Liberty Avenue | Suite 1700 | Pittsburgh, PA
15222
T 412.553.5712 | F 412.553.5722 | www. eqt.com



--------------------------------------------------------------------------------

Mr. Thomas F. Karam
August 9, 2018






Long-Term Incentive Plan
You are eligible for a 2018 long-term incentive award consisting of time-based
restricted awards valued at $3,000,000.00, determined on a basis consistent with
the Company’s practice.  The awards will be granted on the date you commence
employment or as soon thereafter as is practical. They will be governed by the
EQT Corporation 2014 Long-Term Incentive Plan and the related Program documents
and participant award agreements.  The actual number of shares granted will be
determined using the closing price of EQT stock on the grant date, rounded up to
the next 10 shares. Your long-term incentive award for future years will be
established by the MDCC.


Equity Ownership Guidelines
Consistent with the goal of driving long-term value creation for shareholders,
the Company’s equity ownership guidelines require significant equity ownership
by our executive officers. Qualifying holdings include EQT stock, EQT GP
Holdings, LP (EQGP) units and EQT Midstream Partners, LP (EQM) units owned
directly, EQT shares held in the Company’s 401(k) plan, time-based restricted
stock and units, and performance-based awards for which only a service condition
remains, but do not include other performance-based awards or options. Although
mandatory, there is no deadline for achieving the ownership guidelines and
executives are not required to purchase EQT stock, EQGP units or EQM units. The
net shares or units acquired through incentive compensation plans (through the
exercise of options, the vesting of restricted stock or similar) must be
retained if an executive has not satisfied his target. An executive’s failure to
meet the equity ownership guidelines may influence an executive’s mix of cash
and non-cash compensation. Executives are not permitted to pledge their EQT
equity, or EQGP equity if they are also directors or executive officers of
EQGP’s general partner or EQM equity if they are also directors or executive
officers of EQM’s general partner. Executives are not permitted to hedge or
otherwise invest in derivatives involving EQT stock, EQGP units or EQM units.


All executive officers, other than the CEO, currently have a three times base
salary guideline.


Confidentiality, Non-Solicitation and Non-Competition Agreement
This offer is conditioned upon you executing the enclosed Confidentiality,
Non-Solicitation and Non-Competition Agreement (“Non-Compete Agreement”).


Executive Alternative Work Arrangement
You have the option at this time of electing to participate in Executive
Alternative Work Arrangement status following your cessation of full-time
employment with EQT. If you desire to participate, you must make an election at
this time in conjunction with the execution of your Non-Compete Agreement. See
“Executive Alternative Work Arrangement Employment Agreement” attached as
Exhibit A to the Non-Compete Agreement and the election form that immediately
precedes Exhibit A to the Non-Compete Agreement.


Work Schedule Options
In order to provide employees with a way to maintain work/life balance, EQT has
two work schedule options – a 9/80 work schedule and a traditional 8-hour day/5
days per week option. Under the 9/80 work schedule, during the standard 80-hour
pay period employees work eight 9-hour days (Monday through Thursday) and one
8-hour day (Friday), with a tenth day off (alternate Friday).


Initially, you will work the traditional work schedule until you make a
selection and discuss it with your supervisor. Detailed information on these
work schedule options, holidays and vacation will be covered in orientation. You
will have 31 days to make your schedule selection.






--------------------------------------------------------------------------------

Mr. Thomas F. Karam
August 9, 2018






Employee Benefits
You will have the opportunity to participate in such group medical, dental, life
and disability insurance plans, retirement and savings plans and other fringe
benefit programs as are available generally to employees of the Company, and as
may be amended from time-to-time.


Additional Retirement Benefit
Once 401(k) contributions for executive officers reach the maximum level
permitted under the 401(k) plan or by regulation, Company contributions are
continued on an after-tax basis under the 2006 Payroll Deduction and
Contribution Program through an annuity program offered by Fidelity Investments
Life Insurance Co. Each year, the Company also contributes an amount equal to
11% of each executive officer’s annual incentive award to such program.


Perquisites
See “2018 Executive Officer Perquisites” document attached.
Vacation and Holidays
Your annual vacation entitlement will be 240 hours, which will be prorated for
the first year based upon full months worked. Additionally, EQT presently
observes certain paid holidays.


Relocation Benefits
You will be eligible to receive Tier IV relocation benefits, provided that you
sign and return the enclosed Relocation Agreement to onboarding@eqt.com:


•
Miscellaneous Allowance in the amount of $10,000. The Miscellaneous Allowance is
not tax assisted.



•
Lump Sum Allowance that is intended to cover 90 days of temporary lodging. The
Lump Sum Allowance is tax assisted (grossed up).



Contingency Matters
This offer and your continued employment with EQT are contingent upon the
following:


•
In accordance with the Federal Immigration Reform and Control Act of 1986, you
are required to provide EQT with verification of your identity and eligibility
to work in the United States; and



•
Submitting to and successfully completing all pre-employment assessments
including a drug screen, and execution and delivery of the Non-Compete
Agreement.



The benefits and perquisites described above are subject to review and
modification by the MDCC or, if applicable to all employees, by EQT from time to
time.


Your starting date will be August 9, 2017.


Please understand that employment with EQT is at-will, which means that either
you or the Company can terminate the employment relationship at any time, with
or without cause. This employment-at-will




--------------------------------------------------------------------------------

Mr. Thomas F. Karam
August 9, 2018






relationship cannot be changed except by a written agreement approved by the
MDCC and signed by an authorized officer of the Company.


If you have any questions regarding this offer, please contact me at
412.553.5712. Should you accept, you must also complete and return the attached
Non-Compete Agreement to me via fax at 412.553.5722 or via e-mail in the form of
a .pdf to cpetrelli@eqt.com.


With your acceptance, you confirm that you are not currently bound by or subject
to any confidentiality or non-competition agreement with a previous employer
that you have not previously disclosed to us and, if in writing, provided a copy
to us.


EQT's onboarding process is administered through an online application called
Taleo Onboard. Once we receive your signed offer letter, you will receive an
e-mail from Taleo Onboard with details to set up your username and password.
Please log-on to Taleo Onboard immediately to complete your profile and
post-offer employment questionnaire. Until these forms have been completed, we
cannot initiate your mandatory pre-employment assessments. If you experience any
problems using Taleo Onboard, please contact John Orfanopoulos, Director, Talent
Acquisition at 412.395.2634 or jorfanopoulos@eqt.com or contact me.


This offer expires seven days from the date of this letter.


Confidentiality
This letter is confidential, and its contents are intended solely for review by
you and your counsel. You should not disclose, and you will advise your counsel
not to disclose, this letter’s contents or the fact of its existence to any
third party without our prior written consent. Except as may be required by law
or stock exchange rule, the disclosure of this offer and your acceptance, if
any, to any third party other than your counsel and our representatives subject
to an appropriate confidentiality obligation, will be mutually agreed upon and
coordinated.


Please return one copy of this letter with your signature indicating your
acceptance or rejection of this offer, and the terms and conditions contained
herein, to me. If you have any questions, please contact me directly.
Sincerely,




/s/ Charlene Petrelli


Charlene Petrelli
Vice President and Chief Human Resources Officer








--------------------------------------------------------------------------------

Mr. Thomas F. Karam
August 9, 2018






I [Accept] / Reject (circle) the Company’s offer of employment and the terms and
conditions set forth herein:


/s/ Thomas F. Karam                                8-10-18

--------------------------------------------------------------------------------

Thomas F. Karam        Date








